DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-20 are pending.
Claim Interpretation
2. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. — An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AlA 35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3. 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is invoked.

(A) 	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	 the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claim limitation "a communication interface configured to….”, “memory configured to…”, “processor configured to….”, “learning processor configured to…’ has been interpreted under pre-AIA  35 U.S.C. 112,
sixth paragraph, because it uses a generic placeholder (“communication interface”, “memory”, “processor”) coupled with functional language "receive", “store”, “generate”, “measure”, “train”, “transmit”, “determine” without reciting sufficient

Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-3, 5, 7-9 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112 (or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: specification pages 9-10, lines 22-24.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim 
U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seg. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 5-8, 10-11, 15-18, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2021/0085146 A1) in view of Fong et al. (US 2019/0212752 A1).
	As per claim 1, Cho et al. disclose a robot cleaner comprising: a driving motor (see at least [0078-0085]); a communication interface configured to receive, from an external cleaner, first cleaning record information including cleaning path information generated based on location information of the external cleaner (see at 
	As per claim 5, Cho et al. do not disclose determine a cleaned and uncleaned area.  However, Fong et al. disclose determine a cleaned area on which the external cleaner has performed cleaning and an uncleaned area on which the external cleaner does not perform cleaning based on the first cleaning record information and generate a cleaning plan for the uncleaned area on which cleaning is not performed (see at least [0010-0013]).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Cho et al. by combining determine a cleaned and uncleaned area for controlling the mobile robots performing the cleaning tasks effectively of the cleaning area.


	As per claim 7, Cho et al. disclose the processor is configured to generate a
cleaning plan at a date and time when the external cleaner is to not perform cleaning (see at least [0178-0180]).
	As per claim 8, Cho et al. disclose the processor is configured to obtain cleaning pattern information based on information for the cleaning path, the cleaning degree and the cleaning mode of the external cleaner and generate a cleaning plan according to the cleaning pattern of the external cleaner (see at least [0151-0158]).
	As per claim 10, Cho et al. disclose the communication interface transmits, to the external cleaner, second cleaning record information generated when the driving motor is controlled such that the driving motor travels according to the cleaning plan and cleaning is then completed (see at least [0103-0105]).
	Claims 11, 15-18, and 20, are method claims corresponding to robot cleaner claims 1, 5-8, and 10 above.  Therefore, they are rejected for the same rationales set forth as above.
s 2-4, 9, 12-14, and 19, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
					Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	. Hong (US 2021/0213619 A1)
	. Artes et al. (US 2021/0131822 A1)
	. Zhang et al. (US 2020/0331148 A1)

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DALENA TRAN/          Primary Examiner, Art Unit 3664